Filed by Altimo Holdings & Investments Ltd. This communication is filed pursuant to Rule 425 under the Securities Act of 1933, as amended. Subject Company: Open Joint Stock Company “Vimpel-Communications” Commission File No.:1-14522 CEO, Chairman of the Board and Independent Directors selected for VimpelCom Ltd. Telenor and Altimo have agreed to appoint Alexander Izosimov as the CEO of VimpelCom Ltd. Jo Lunder will be the Chairman of the Board of Directors. Mr. Lunder, Mr. Leonid Novoselsky and Dr.
